Judgment unanimously affirmed. Memorandum: We are unpersuaded that the sentence is unduly harsh or severe. Upon considering, "among other things, the crime charged, the particular cir*1050cumstances of the individual before the court and the purpose of a penal sanction,” we perceive no abuse of discretion warranting a reduction of the sentence (People v Farrar, 52 NY2d 302, 305).
We have previously indicated that it is inappropriate for the District Attorney to fail to file a brief in opposition to defendant’s arguments and in support of the judgment of conviction unless the appeal is from a judgment that the District Attorney concedes should be reversed (see, People v Collier, 204 AD2d 1064, lv denied 84 NY2d 824; People v Dutcher, 192 AD2d 1093, lv denied 81 NY2d 1072). (Appeal from Judgment of Wyoming County Court, Dadd, J.—Assault, 2nd Degree.) Present—Pine, J. P., Lawton, Callahan, Davis and Boehm, JJ.